Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 1 of 30

2018
Final Appeal Decision
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary’s Office of Inmate Grievances and Appeals for the
grievance nated below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy’, the
following response is being provided based on a review of the entire record of this grievance. The review included

your initial grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager’s
response, the issues you raised to final review, and (when applicable) any revised institutional responses required as
a result of a subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus ~
(¢.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intelligence, etc) may have been
solicited in making a determination in response to your issue as well. .

 

 

 

   

 

Inmate'Namé:; | Lamont Zamichielli [Inmate Number: “| LW2870
SC Filed at, -] Huntingdon ; Current SCI). .| Benner Township

 

 

 

 

‘| Grievance #::. =| 729127

 

Publication (if applicable):

 

 

 

 

“a Uphold Response (UR) HC.
“| Q Uphold Inmate (Uj)

wee _ | Q Uphold in part/Deny in part

Itis the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold
the inmate, or Uphold in parl/Deny in part. This response will include a brief rationale, summarizing the

conclusion, any action taken to resolve the issue(s) raised in the grievance and your appeal and relief sought.
Responsee 9] age ee ee ee ee ERS STE Frivolous. [css

A review of the record was conducted by the Bureau of Health Care Services. Upon reviewing your medical record, it was
determined that the medical care provided was reasonable and appropriate regarding treatment of a self-inflicted head injury
on 3/21/2018. The findings of this review concur with the Initial Review Response. Clinical decisions are made by your
attending practitioner. You are encouraged to participate in your treatment plan and to discuss your concerns or changes of
condition with a practitioner. No evidence of wrongdoing was identified.

 

 

 

 

This office upholds the decisions of the Bureau of Health Care Services, the Facility Manager, and the Grievance Officer in
denying your grievance and requested relief. a

 
  

       

 

 

 

 

 

 

 

Signature: Dorina Varner
. ee" rw — i +
Title: Chief Grievance Officer (yr
Date: _ | 9/18/2018
DLV/HIS
cc: DC-15/Superintendent Marsh
Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals EXHIBIT Attachment 2-F
Issued: 1/26/2016 i
Effective: 2/16/2016

  

A ieee
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 2 of 30
y

pennsylvania :

C
DEPARTMENT OF CORRECTIONS sn

 

®
: Secretary’
TO: Dorina Varner Inmate Gia a

Chief Grievance Officer

DEP 1 7 2038
FROM: Joseph J. Silva A ma Le
Director ! .

Bureau of Health Care ervices
DATE: September 14, 2018

RE: ‘Grievance #729127.
Lamont Zamichielli, LW2870

This is a review of Grievance #729127 on Lamont Zamichielli LW2870 regarding the
medical care provided by the medical department of SCl-Huntingdon. The staff at the
Bureau of Health Care Services reviewed Mr. Zamichielli’s concern of not being
provided proper medical care.

The medical record has been reviewed and has determined the medical care provided
was reasonable and appropriate regarding treatment of a self-inflicted head injury on
March 21st, 2018. The findings of this review concur with the Initial Review Response
dated May 17th, 2018.

Clinical decisions are made by Mr. Zamichielli’s attending practitioner, He is
encouraged to participate in his treatment plan and to discuss his concerns or changes

of condition with a practitioner. No evidence of wrong doing was identified. No
monetary compensation will be provided. ,

JUSIKAW/drb

cc: File (Zamichielli Lamont LW2870 729127 kaw 9-14-14 8)

 

Bureau of Health Care Services | 1920 Technology Parkway | Mechanicsburg, Pennsylvania 17050 |
717.728.5309 | www.cor.state.pa.us
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 3 of 30

2018
GRIEVANCE REFERRAL
(Notice to Inmate)
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to final review for the grievance noted below. In
accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, this Office has reviewed
the documents submitted; including your initial grievance, the grievance officer's response, your appeal to the
facility manager, the facility manager's response, and the issues you raised to final review. Upon com pletion
of this review, it is the determination of this Office to solicit input from an appropriate Central Office Bureau
relative to the issue(s) raised in your grievance. Therefore, please be advised that the final review decision
will be delayed pending review by the office to which it has been referred. Upon completion of this review,
however, a determination will be made and you will be provided with a final appeal decision in writing.

Inmate Name: | Lamont Zamichielli Inmate Number: LW2870
SCI Filed at: . | Huntingdon Current SCI: Huntingdon »

| Grievance #: | 720127

Action: --| Referral

Bureau/Office: ;
. Bureau of Health Care Services

Psychology/Psychia

Food Services

Office of Chief Counsel

Office of ial Investigations and Intelligence

Bureau of Treatment Services

Office of Policy, Grants, and Legislative Affairs

Other

Signature: Dorina Varner Vind [éeyra
Title: Chief Grievanée Officer -

Date: LG

DLV

 

ee: DC-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2~ Appeals Attachment 2-1
Issued: 1/26/2016 :
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 4 of 30

2018
GRIEVANCE REFERRAL
(Request to Bureau/Office)
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

Phone: (717) 728-2010

Enclosed is a grievance appeal received by the Secretary's Office of Inmate Grievances & Appeals for final
review. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, this grievance
is being forwarded to your office for review. Your assistance in reviewing the concern outlined in the

grievance relative to your knowledge of the subject matter would be appreciated. Please consider whether or.
" not staff at the respective facility operated appropriately in accordance with established Department of
Corrections’ policy, procedure, and professional protocol, then forward an opinion to our Office within twenty
(20) working days from the date of this request. In the meantime, please feel free to contact me with any

questions or concerns you may have.

 

 

Bureau/Office: | To (Name of Staff Member):

 

 

 

 

 

 

 

X__| Bureau of Health Care Services Kim Waidelich —
Psychology/Psychiatry
Food Services 7 a
Office of Chief Counsel

 

 

Special Investigations and Intelligence
Bureau of Treatment Services

Office of Policy, Grants, and Legislative
Affairs

Other (specify):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate Name: _| Lamont Zamichielli | Inmate Number: | LW2870

 

 

 

SCi Filed at: | Huntingdon |Current SCI: | Huntingdon

 

 

Grievance #: | 729127

 

 

Specific Request: |

Mr. Zamichielii alleges that he received inadequate medical care from an incident related to his self-inflicting
injury to his head by banging it on a Plexiglas window. He also alleges that OC was sprayed and his
medical care was delayed. Please advise.

 

   
 

  

 
  

 

 

 

 

 

 

 

Signature: Dorina Varner Ding fitjty

Title: Chief Grievancé Officer

Date: IBY f —. |
DLV Enclosure(s) / 7

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 — Appeals Attachment 2-H
Issued: 1/26/2016
Effective: 2/16/2016
~-

ics

a a on

Case 3: 20- -cv-00180-MEM-DB Docun

 

ent 9-4 1 07/08/20 _ Page 5 of 30

<(\

 

Baar oO
DC-804% MMONWEALTH OF PENNSYLVANIA [FoR OFFICIAL USE
Part 1 TU 10 1G PARTMENT OF CORRECTIONS TAG .
GRIEVANCE NUMBER

OFFICIA' Vv GRIEVANCE.

 

 

 

FACILITY: DATE:

 

 

 

 

 

3. List in Block B any action you may have taken to resolve this matter. Be sure to eine the id
staff members you-have contacted. go. of, wusese. Ania Sc ponced USTs caf MOU fer Da he

TO: FACILITY GRIEVANCE COORDINATOR —
ESTE : at Sel iktntesd a) 3 fax se
OM: (INMATE NA NAME & NUMBER) | SIGNATURE OF INMATE: “Tite we Office
Coane liCh tt LwORT7O ate Grievances & Appea
Te ~ | HOUSING ASSIGNMENT: 4 ;
= a fel lili Lilis | JUL 20 (08 a
INSTRUCTIONS: ener alenrerna® weatle warneane reba ate fips (el SENNA rah Taller he,
“1. Refer to the DC-ADM 804 for nrocedtity on the inmate grievance system.’ (ay HP ASinkeas le baie 0 ba pel ies mes
2. State your grievance in Block.A in a brief and understandable manner. Q, (.e€: » lei el Source, fo fe

entity of Seyret ka

Cle trearrtt,

gob cin ehust deh ye ve

 

ge: ie Wate dE JIRSQS,

Prepearc ARPS OSSPSS Me, Medi ce llk

. "ages He cA COA, ot Tons noc
Rau tye cals SO aA press Sle,

Sa Cad Plas werd, ball
Breached \Wwen Bu

    

“ pattyite Ashley ctier-ret [olleyad Me. Meahiecel

' | Ae Provide a’ -btief,. clear-statement of your grievance. Additional paper-_may.be used, maximum two
pages (one DC-804 form and ene one-sided 874" x 11" page).

KA read Sug PS\d A DrtSenl bse OSeperetiy infer F gy Sepercte Lala
ae oe SY ion fen 6 ins eAoe ft ;

Gf bea’ afhcéas asec) Plansetel Ex cesswe ¢

 

Raven

Mos forect kar \aée.

et dere Vl Cary:

Fur Be ltesded pus €
State all relief that you are seeking. <¢ ad tee en

wears on Bailie,
haces mage Peppeespteipirg ME, ete of Hear

pOEHEE eet laa C “les <5] he Ls ndlesal Hse tal Bonk fuel / 4 im Dlg Cerf CVE tad AST
SHO Deg eS ue, waite Se Ashley Spun with “hte audl tyes cnet hed besiege butt

sot

beens.

Meets, Chad Hee MCAS on Pua pcsta Rapala yy BR King Seas n@ Orel Suppesedliyy Seed a’ bed Sh ght] eed |

afcet OA yp

Asks, Aeghs Byte ok \\eere.te fet ened: (fe 4, # hs SO SUS ets a
tere. Sete hed nt ca ith bE ERS ioe

eI tind euhS

fel aniccbber ets] fon 4 , Aleritin: ba
sie eal rep de. trite eyes Slap off Cens ihe tng cx an
Pestnuensé ck Cheer cf Bytes Chis 7S, Cloth x.
Thy (Eppes sere tadite ONS LS Coehty cris!

lest SP ASHACY teen ned Cealssucth prelecel co seruy Medlel/ medkec! paads big hatrl de ah Ay ten
INeClongha EF cavers oA, hosts 4 nyped 3 jo ae pi

ele belive Thad Canto. Meher} ME. Cnef

Urs Sertirt A465! pean on Blaifiz 2:

wd Ser tert 6, fil nor se a sale ®

Lact N26 Pa 1 ieech caves Les
Me Cn \t te Soni f 4. Abeer k Vlels ede, h
ona th ees He. bere tmae, Peopeenl4 lat es * Yee

Man lel ME rob he

it

pra.

<i”

tee ee

 

 

 

55 AGG De per ire ines Ayre Reel '9

273 efile
1S eee

eset ea os “sfaifia, T eds fo la 5 ee bes ibe.
3 Ete. ec & Bangs tase Md DbG HCH
ig

CEE SAA Re es
fF S on a7

\elea That iy en Cer, of lata: Blow ns

if oa

List action pag and staff yen hey have Hecled” Before@iBAlting this grievance. 08 fai lrtte Con lect bee fon.

SL Beech cel Dergeretl fin head Tyne” Oboes “BaEn on KE bea SFE Te SEF GT Bs 1:

htharegs

ret ofS ex fiche. Be 3)aifr2 sre Poge to deen SOF [oi

Gh
lo Ose colnet cy 7 Medes he Stand Ur th ben tea 4u,
er eA

JO -tYAS ME Su, Bong -
peel Oe. Lf

Aitect |
£ fut
Medd oa. al tipis ye ryiees sf One rh Seah

 

 

~ Your grievance ha -bEEn. received arid will be processed in accordance with DC-ADM 804.

Signature of Facility Grievance Coordinator

WHITE Facility Grievance Coordinator Copy
GOLDEN ROD Inmate Copy :

©

_ DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
Issued: 1/26/2016
Effective: 2/16/2016

. z . . .
CANARY File Copy. PINK Action Return Copy ;
we . 2

%

Some

 

' Date

Attachment 1-A

Mus all yg net -

He 3. fge 7 Senin Pu

tc Pee
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 6 of 30

INITIAL REVIEW RESPONSE

; SCl-Huntingdon
1100 Pike St. . ow
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows.

 

 

    
    
 

 

 

 

 

 

 

 
    

 

 

Zamichieli , LW2870
Huntingdon : LE ‘Unit Location. | DTU
729127 E nce Date: | 4/3/18

 

 

 

 

[_] Uphold in Part/Deny in Part

 

 

Itis the decision of this grievance officer to uphold or deny the inmate's initial grievance. This response will
include a brief rationale, summarize ihe conclusion, any action taken to resolve the issue(s) raised in the

 

 

 

| have received your grievance. dated 3/30/18 and numbered 729127. Two extensions were granted to reply uk this
grievance and were necessary due to the time it took to assess, the situation.

In your grievance, you contend that you received inadequate medical care from an incident related to you self inflictirig
injury to‘your head by banging it on a plexiglass window. In addition, it is noted that SCIH staff utilized OC spray on that
date due to your failure to comply with orders. On that date, Ashley Whitesel-Madru, LPN responded to the secure
search area in the. DTU and she proceeded to flush out both of your eyes. It is noted that this entire event was video
recorded and has been reviewed by CHCA P. Price. A review of the videotape evidence and your medical record show
no records of seizure activity, as you stated. | do, however, note that based on the injury that is visible on the video,
additional actions may have been indicated. As a result of this incident, a complete review of your medical file has
occurred and it is noted that you have been seen by SCIH Medical Department numerous times since this incident.
Specifically, you were seen by K. King, PA-C on 3/30/18 but her assessment required no additional treatment other than
what was already previously prescribed and a follow up on PA Line in five days. You were seen again on 4/3/18 by PA-C
Gessel who did order xrays and PA Line in one week. The xrays were within normal limits. Contialy to your inference,
your medical concerns were addressed:

Mr. Zamichlell, itis noted that multiple times, including several days pHlor to the incident in question, you also intentionally
inflicted injury upon yourself by’banging your head against other objects. As a corrections professional, | strongly
encourage you to utilize the resources that are available to you including, medical, correctional and psychology staff.
Additionally, it is noted that Certified Peer Specialists are available on all three shifts as a positive potential resource for
you. | also note that you make vague PREA allegations in this grievance and you are referred to Lt. Maxwell if you wish
fo file a PREA complaint as a result of this Incident.

In summary, | will uphoid in part and deny in part your grievance with the recommendations outlined above. Your
grievance is denied.

 
  

 

 

Signature:
Title: Deputy Supt./Centralized-Services . ‘
Date: - - 5/17/2018 ‘

 

 

 

 

cc: Superintendent
DC-15
File
Case Seo ne M-DB Document 19-4 Filed 07/08/20 Page 7 of 30

yee nov” Yortbity Manoagment Oct evurce te
S say “1 RPPeal ts SupectsterSeat 7241257

    
   

Form DC-135A,
INMATE’S REQUEST TO STAFF MEMBER

APPeal to the Racility Manwoye

nN

Commonwealth of Pennsylvania
Department of Corrections

    

   

   
   

 
 

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more

and intel

  
   
            

        

  

. To: and Title of Officer)

    

2. Date:

— rs

         
   
 
      

   

er) 4, Counselor's Name

soe nk

Inmate

    

3. By: (Print Inmate Name and ee
/ i

     
  
 

   
   
  
           
  

oI

Unit Manager's Name

t

 

 

   

. Work Assignment . Housing Assignment

—

   

Subject: State . Give details.

      

  
   
   
      

request tely but

‘

    

    

To DC-14 CAR onl O

      

To DC-14 CAR and DC-15 IRS

Staff Member Name / . _ Date
Print _ Sign

Revised July 2000
:20-CVv- -MEN-DB,. Document 19-4 Filed 07/08/20 Page 8 of 30
Case, 3:20-cv-00180 Palit Managers Appeal Response

SCl-Huntingdon
1100 Pike St.
Huntingdon, PA 16654-1112 { (6

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer’s response, your appeal to me, and any other documents submitted.

 

 

Lamont Zamichieli

 

 

 

 

 

 

LW2870
HUN GC-Unit
729127

 

 

 

 
     
  

 

 
  
 

><] Uphold Response (UR) |_] Uphold in part/Deny in part
ae == | [| Uphold Inmate (UI) __ [_] Dismiss/Dismiss Untimely

ltis the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in pari/deny in part. This response will include a brief rationale summarizing the conclusion and any action

E faken fo resolve the issue(s) raised in the grievance and your appeal and relief sought.
Re:

pas

      

 

 

 

In reviewing your grievance and appeal, | note that your concern with your health care was appropriately addressed by
Deputy Walters. In your appeal, you state the initial grievance response admitted to prolonging your health care since
the incident happened 3-21-18 and you were not given care until 3-30-18. You state you needed care on the date of
the incident, In his response to your initial grievance, Deputy Walters explains LPN Whitesel-Madru saw you on
3-21-18 to flush your eyes after a use of OC, Before responding to this grievance, a complete review of your medical
record was done after reviewing the video that showed your injury. It is true you were not seen until 3-30-18 by PA
King who determined that no additional treatment was needed other than a five day follow up, On 4-3-18, PA Gessel
ordered x-rays which showed normal results. Deputy Walters upheld your grievance in part because treatment was
delayed, Your grievance was denied in part because the delay caused youno harm. In addition, you are well aware of
the process to request sick call, and you could have signed up and been seen sooner than 3-30-18. | concur with
Deputy Walters’ response, Camera footage has been preserved, and your request for compensation Is denied.

  

 

 

 

 

 

 

 

Signature: Kevin Kauffman ft
Title: Facility Manager Lf
Date: 6-27-18
cc: DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals ; Attachment 2-B
Issued: 12/1/2010
Effective: 12/8/2010
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 9 of 30

 

 

 

 

 

 

 

 

 

c Gans Bets }

Bet,

 

 

Latah Siclyea4
Shel} &

F Np. VeVi (
DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 Atha! A r DEPARTMENT OF CORRECTIONS
REN tb 7G) Q7 GRIEVANCE NUMBER
aan INMATE GRIEVANCE
Pl ae Ov me COORDINATOR FACILITY: DATE:
spill ROU E NAM cotel< = ee heprgts ele) [2
M: ( a & TURE OF ATE: ——
RPA Mnf Zan iC Cf} of x7 a eaeaeteae :
WORK ASSIGNMENT: HOUSING ASSIGNMENT:
NA ACOH Lite
INSTRUCTIONS: ~ “CNS T Sulered Whe, dS Sm gles trad ad Hutt tp igh
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system, els 1h & 2510 Theug Cs i “ ia
2. State your grievance in Block A in a brief and understandable manner, Drerweey 3 ioe ie hes 4] Bit
3. List in Block B any action you may mee to AGL ey this matter. Be sure to i clues he k ME of

staff members you have contacted PN Oy ARK ( | WhittSef-Migdru Aenréel we Wen p

 

ae

re SL Randle fo?

“if Cns.de,

FE wig tha
AEB W3/ig_. Theetee.

pabstees é £58 oA wt

Cel
=e

Files cet | coli Shevs 7
ow Sf scfiR,
fay ban”

Vanes

{l€ Ceads-
visits

 

A. Provide a brief, clear statement of your grievance. Soni paper may be used, maximum two Gree

s (one DC-804 form and one one-sided 814" x 11" page). State all relief that you are Seeking.  ‘S/lzy f
acfipeat 1H TQ4 (AT 4a Ruet Qeviess Gil Celrel Soe OIG NCL Gq EUNNEG
Twi lest €ci [ dele yecd Medica | Care fa PMTuases + happened! ar Sr f'P
vba Oe cons Used) heehee Bc logue Dlqw real ENCe ine . bk AYE Z

malefel 4 hice lecal Ay. weil Lutomeae godseture Set Lager, Luts Canveal Care
a a O|\3 og @ Mahe BThi) gorveuwey cts Pheed whrtolernees ny |
UATUNES Ga Video Luts, abcess &S gir Sty cot Viebe wseaky bei”

pant te had fo leead, f wnt sickral/s Cuye but? he Arsh sdeays EP LAS,
iN Shyppedicet! aso acwss te woah og tltaisil§ gc Sieiccel/s » Cmtay tt CIE Ge
wl VOriFU uy ON Secu way beat,” CONUCEN Col Cdn aha F NB skeolenre Veo,
Pi Grtorect by igang and NUMses-— alse chat PD Anally g get OCLO9S te Siebel)
shes Hes I 7 is Ka moalited bu its rors Unhl Teer Red Shon anol Med
wD Sen or 2 3] 2e) 11a Ba PR Wa 9 Lhe Chast Oxopiue Y..S0 F Putin Grofter Sitkrat/e-
WIS Cxomacol SELIG by “ds Gessel om 4j3fye Luho aaden X-ays Main A 4 (SSB ale

x

sys

Le,

fo obiews cnjunes .-. OWweew Lats on ylifiz Xen Cre ks Come hegh caf. Sh tat
Buoamal Sigs GS ScolWIS it Neate Rede seENe also Reviewed Swollen pate
& nays iNch@rbns Mass8e Catusicn /Concessioas Gnrel he Then Pres

 

B. ist notions taken and staff you have pantera before submitting ins grievance. Gj Med ‘rternt! Name
‘ Cobamn" eshiel, UG Muscle he laces yh he ip Ceares? Sy arp torn & oft Sy

 

PnMUES _. Thereoe aT gelag did Sa @use fe IN Mleientie $ Fe Ieeg ¢
Din Sally serie iy eMnot caul l tte... dele ti OhUze ExCeL tans Pini prpas
MIG ERS Brava Baynes» Records Conk cl8o~ enalila that T LAS Char Ly SOO

Copenh CaS, Ky Both Sitiecalf ete Min Coens : eke ALMA ES» ta BH 5 Lie?

 

-* Your grlevance has been received and will be processed in accordance with DC-ADM 804,

 

 

Signature of Facility Grievance Coordinator , Date

WHITE Facility Grievance Coordinator Copy = CANARY File Copy PINK Action Return Copy

GOLDEN ROD Inmate Copy TP PA Kua Sec q
< Conleipleh GH LNG Hankey ds Sbe Sed? ft bat ee = =

Sh hee PLE Le} a PUL RY NLicca L 40 xe Sten Buy PA GeSse} aad
tay INA TORE, \hargeet "S.e0. ees "he a Sloheoeton

Pun dese ty, Feu beat fos Coregee 1S8Ue -
DC-ADM 804, Inmate Cre Ree Re Procedures Manual Coorectty |S | he asvleod & Led enc tid

section 1 — Grievances & Initial Review a en 1-A
Issued: 1/26/2016 Lox Asllen, Needs FA Isiing Me clso thet ad Covccssiern The

Effective: 2/16/2016 2
° Also ceduent foe hen da he Wil Go durcuyon ws onal inact ald

  
  
 
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 10 of 30

2018

Final Appeal Decision
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for the
grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following
response is being provided based on a review of the entire record of this grievance. The review included your initial
grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager’s response, the
issues you raised to final review, and (when applicable) any revised institutional responses required as a result of a
subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus (e.g., Health Care

Services, Chief Counsel, Office.of Special Investigations and Intelligence, etc) may have been solicited in making a
determination in response to your issue as well.

 

 

Se Pepe ceaee

mess -"; Lamont Zamichieli "Inmate 'Numbe

 

  

    

ST LW3870 4

   
 
    

 

 

 

4°) Huntingdon _ Current SCI") Huntingdon

 

 

 

 

| 729930

 

 

 

 

 

 

  

_| J Uphold Response (UR)
Q) Uphold Inmate (Ui)
po | O Uphold in part/Deny in part

Itis the decision of the Secretary's Office of Inmate Grievances and Appeals to uphold the initial response, uphold the
inmate, or Uphold in part/Deny in part. This response will include a brief rationale, summarizing the conclusion, any
action taken to resolve the issue(s) raised in the grievance and you eal and relief sought.
"Response... 2% Ge eel Privolods ee ee
Areview of the record was conducted by the Psychology Office. They determined that this grievance has been satisfactorily _ 7
reviewed and answered at the previous levels. Previous responses indicate that you are indeed being offered multiple

contacts with staff to assist with your metal health concerns. You have had access to medical providers. There was no
evidence of discrimination because of race. Therefore, your grievance is denied.

Signature: Dotina Vamer | Os . T v1 Q AD

 

 

 

 

 

 

 

     

       

 

 

 
 
  

  

 

 

 

 

 

 

 

 

 

Title: Chief Grievance Officer
Date: _ | 9/5/2018

DLV/HIS °

cc: DC-15/Superintendent Kauffman

Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals
Issued: 1/26/2016
Effective: 2/16/2016

Attachment 2-F
 

Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 11 of 30

pennsylvania wh

DEPARTMENT OF CORRECTIONS Ww

TO: Dorina Varner

Chief Grievance Officer
| Secretry' Man
nmate Grieves ---"s, Assgals

4 cea DWkdbel SEP 04.2048

FROM: Lucas D. Malishchak, DBA

A/Director

Psychology Office
DATE: August 28, 2018
RE: Grievance #729930

ZAMICHIELI, Lamont LW2870

This is a review of Grievance #729930 on Lamont Zamichieli LVW2870.

Inmate Zamichieli has submitted a final grievance appeal, in which he continues to
assert that he was inappropriately discharged from the POC, not provided adequate
property, forced to sleep on the top bunk and denied medical and mental health
treatment. He adds no additional information to consider.

This reviewer finds that this grievance has been satisfactorily reviewed and answered
at the previous levels. Previous responses indicate that Mr. Zamichieli is indeed being
offered multiple contacts with staff to assist with his mental health concerns. He has
had access to medical providers. There was no evidence of any discrimination
because of race. . :

This grievance is found to be without merit. No relief is granted.

LDM//Jh

Go:
File (Zamichieli, Lamont LW2870 729930 JH 8-28-18)

 

Bureau of Health Care Services | 1920 Technology Parkway | Mechanicsburg, Pennsylvania 17050 |
717.728,5309 | www.pa.gov
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 12 of 30

2018
- GRIEVANCE REFERRAL
(Notice to Inmate)
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050 —

This serves to acknowledge receipt of your appeal to final review for the grievance noted below. In
accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy’, this Office has reviewed
the documents submitted; including your initial grievance, the grievance officer's response, your appeal to the
facility manager, the facility manager's response, and the issues you raised to final review. Upon completion
of this review, it is the determination of this Office to solicit input from an appropriate Central Office Bureau
relative to the issue(s) raised in your grievance. Therefore, please be advised that the final review decision
will be delayed pending review by the office to which it has been referred. Upon completion of this review,
however, a determination will be made and you will be provided with a final appeal decision in writing.

Lamont Zamichieli ate Numek =| LW2870

Huntingdon 6 -$¢ Huntingdon

729930

Referral

Bureau of Health Care Services

Ps /Psych

Food Services

Office of Chief Counsel

Office of Special Inves ions and Intelligence
Bureau of Treatment Services

Office of Policy, Grants, and islative Affairs
Other {s

Signature: Dorina Varner
Title: Chief Grievance Officer

Date:
DLV

 

cc: DC-15/Superintendent Kauffman
Grievance Office

DC-ADM 804, Inmate Grievance System Procedures Manual

section 2 — Appeals Attachment 2-[
Issued: 1/26/2016 . ‘
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 13 of 30

2018
GRIEVANCE REFERRAL
(Request to Bureau/Office)
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

Phone: (717) 728-2010

Enclosed is a grievance appeal received by the Secretary's Office of Inmate Grievances & Appeals for final
review. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy’, this grievance
is being forwarded to your office for review. Your assistance in reviewing the concern outlined in the
grievance relative to your knowledge of the subject matter would be appreciated. Please consider whether or
not staff at the respective facility operated appropriately in accordance with established Department of
Corrections’ policy, procedure, and professional protocol, then forward an opinion to our Office within twenty

(20) working days from the date of this request. In the meantime, please feel free to contact me with any
questions or concerns you may have.

Li : : ee Be = : oe a S}
Bureau of Health Care Services
Ps ia Dr. Malishchak
Food Services
Office of Chief Counsel
ial Investigations and Intelligence
Bureau of Treatment Services
Office of Policy, Grants, and Legislative
Affairs
Other (s

=| Lamont Zamichieli mate: = LW2870

=| Huntingdon U ress Huntingdon

729930

‘SS = areas : Hee Sees s : est =a eee
Mr. Zamichieli alleges that he was denied mental health treatment because lack of space, race, medical
conditions and that he was denied basic needs. Please advise.

The conditions of the cell will be addressed at final review.

Signature: Dorina Varne
Title: Chief Grieva Officer
Date:

DLV Enclosure(s) .

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals . Attachment 2-H
Issued: 1/26/2016 .

Effective: 2/16/2016

 
Z - Case 3:20:cv:00180-MEM-DB 3 TpoRurhenZ194y tlea 974/20 Page 14of30
a eee ee easo ae

 

 

 

 

 

 

 

 

 

 

 

| iin COMMONWEALTH OF PENNSYLVANIA — [FOR OFFIGIALUSE/'°W
v- Part 1 ; vy Ad a: DEPARTMENT OF CORRECTIONS :
ro VA Res, u me et JOIG 3A GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE py od gn eof uated bem rate amas
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
be MS Gotten &2i Wunbincpon _|# heshio
- (FROM: (INMATE NAME & NUMBER) - | SIGNATURE OF INMATE" _*? oe="Saaretary’a (
i ap “i adel Trifle. Grlevar &
‘tof ewe Zoek, Ib LW ARIA weet GEO at 85 & Ap)
WORK ASSIGNMENT: HOUSING ASSIGNMENT: JUN 29 2big
Ls — [1a i fyfLP i Po eteg, hate 1s pp ered &.
INSTRUCTIONS:* eo ee Pe ter tts gt se jeu ef. tee pes ae pPier

 

1. Refer to the DC-ADM 504 Wk prooedulg 2s, Omthe inmatd gtievanée: system. sma, Meh lew
2. State your grievance in Block A in a brief ahd understandable manner. dows i 7 " ne ket 1
3. List in Block B any action you may have taken to resolve this matter. Be suré” tothttids the’ hentia Of re ets
staff members you have contacted. . . . Higeiigrugidel voted fact «ale
| A. Provide a brief, clear statement of a griévance. "Naditional Rapert may ‘be‘used, macxinnurn two. ‘ saute "e i.
pages (one DC-804 form and one one-sided 8/2" x 11" page). State all relief that you are seeking. *¢,” «hr.
Reenennad He TR 49RO keosons 14 Sheitdat fy teycleel + ob ret ts heseed ery Saud abaond
SER. O% ok tye. bar & 2 Ce ls a 2 By f phere ni éelarl of bat foe be: me dea ced eeclegue) He are eee
yb righty cup CPSP Att S, F sed fy teri ef BLL E, ds Se at ocbions 1 f Rowe aa ste As ag ' getead tte § :
th My ma FHS PX. re Cl mMelts a de af paracens Mit bane d fave engl faakainag hw Gute cing?
Ube vert Sea Hue “yon wind, Be fit Me of b» fe Bes pabtehy AS. coond Pl & Ce fot] Sal felyihta fii;
WiC as faa cul dofhe lari exfios al fen ith Lexie. f fe fép CeAMO® gfe te oat foie Tey eo hert “Pads &
oadeg abe cen we hice [Merle ef beaif't fore fe SOB Cag IEF wih pus ed tip fir Laftnisdwop
[oe Te mAL, lacereg ~ "gh wage FF, at toler, ab 3 i Mmm Plagrcal porate: a Ta) Ley af ht Pas aor fa
i fig aga val} bey nia’ tt Nereis, Bait! gta. J ke eed 4 rs cbngee # wee ait meh aes 4
- bras wd atttRace Afnccan) oMencedet- Hust “gfe S61." Powpest nd. Gee . = eee Ms
 leere a Me hess ng Cort head ga? i? Beit edegvelt be fn tees i ep aie cet gin cn ae :
e rate & oe. mehed goigutawhat ced Bast Metdce Sf Diptehh e ae oh BaD In aetat mnt ra ( fealls fe,
one ra Gab fat Chg yjetint \ getady dey mbneru | by Pabers A x Pagl bf ted if withote: ch ga uit eee #e ag? aegy re fe € e
‘ts th SHEE PA Medi ped Fane coined Fe “Fu ey f- ah RP Bee xargia re WEG bone fb Mae oe 85 Oe ieet
as “ ke ofthe:
ig (- Lidi¢ he OC Loe wt gta fy thet #43 Celt & Aiked €fCGN. Ales ghee? ot ay adl OM. *s bey?
Lr. IMEC cio Popes, Cle Hedin Se vba Cet cand: Cougars, MA- GSS cach Renda ics UM feted,
vo LV etalr, ag by fh pud las geek af as hy A by ubie uae! ifest cede sty che was pleas ie of Beats Ht Beads ve: ~éi #
hee ee ph ee he Ae a: pot ent di: “ol ont au MiG Pees gene Ayecsteted "fen SAI cer FE f¥¢ ee a
B. List actions taken dnd staff you have contacted, before submitting this grievance. .
Tee weit. Eeaeake ip- Dlakte LNG yet “eal e § Effet HY fig oA aipekers ie ¢ {deat yur Hc af
let Robaat@ld acy, wae nesd ¢ Hons * “or teat Pfegs ‘fete Pia AC well, Fahy besarte AL Sl FLUE ive eK
zig Moe Ata ‘ ot 5 of wih, z Lash, i ok, feeb ny ait ae, dy cies ie fer ef” a, Laks af ae j
H Vente: ya Aes A eran Wace bleed WA EO end atten th my Yes ON, 50 E Biribel bh og. “5|
Malet baatiik fed: Bock bole: ihketlal Basa" gop altcR4 tol stipere | EC eh ai. faachek ¢ fsth, o feta ddy ts re

Your grievarice has been received and will be processed in accordance with DC-ADM 804, \ ‘eee

 

  
 

  

a

       
      

 

pete

 
 

 

 

 

 

 

 

 

 

‘Signature of Facility Grievance Coordinator Date i

WHITE Facility Grievance Coordinator Gopy CANARY File Copy PINK Action Return Copy j
GOLDEN ROD Inmate Copy i

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 7 - Grievances & Initial Review _ , Attachment 1-A
Issued: 1/26/2016 :
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-D8 Document 19-4 Filed 07/08/20 ° Page 15 of 30

 

 

 

 

 

DC-804 LD *) £2 COMMONWEALTH OF PENNSYLVANIA —_— [FOR OFFICIAL USE
Part 1 Act clo?’ DEPARTMENT OF CORRECTIONS

| : ct aL. GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE in stub tf te (27930
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: | DATE:

 

FROM: amare Ae NUMBER) Scrub cd MATE 14 olla
Lemont Zona Int WB GWIBIO . SS ad
WORK ASSIGNMENT: Ae HOUSING ASSIGNMENT:

ln LA PAY] OT.
INSTRUCTIONS: Y\wits Wo RurlsS iN GUOl@ Cell OM, Erety ened fep Tl Fosrcect bob Leeper dep & ob ee
1, Refer to the DC-ADM 804 for procedures on the inmate grievance system. )en-tel (Magrettees pas DIU paca Heewtse
2. State your grievance in. Block A in a brief and understandable manner. Cx poset SoleAy to Lepehhs : MASK iS kund

3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of _ [TN

staff members you have contacted. T, pub in duntucell, wo sees 240... Culs on eonist feet tres, Con eee

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two Weted § Be pok
pages (one DC-804 form and one one-sided 814" x 11" page), State all relief that you are seeking. hy erdul
Sheets Orypenty, tolet hswe ete w Bhaiiz F:00pKt ned forced fo Stegpen fopbunk” af ome taf
Framé nosheble Blenkct eho only fowenma Mack! Motll murs Cold duc fo Droppas
Wee ley femperiet Fo, Boge 20sb ther dp, , S30 hé€ahne , NO AiRon-ventelierton Ince, ers,
| Foretak Yo Sieepon wick cold d Brty dushy mtested flozn pros aifes fo Safe 1% 6tlole cet/ ot ae
Worthnadont od was fold Whee =n aus: Mecp on toploune in fle e¢d/;,. he d- AWO Ophurs, Sleep on yop
Burke oe Se2Prn Clon ecane of x pefise tp obeys EM plgees orden Fy ALCL Attend er bre LitMs
thevgh ta4 pPrescaiwel ordered? LewenBunk Leute her orden es in Computtn 1-40 14 C/o8 Phat aed
Mey SAVLuts, Wa yPealentions j Fee eee ret ; Salo Scoloss duped but- Seid ley coat Care eciuse Sinea Tp
Survetdual © Shealdnt he uwennd at ursebe condchens becuse Fhin cu)/ helpe€ lollmyse? and| hee
Jortured Sufkey in} Process S Slaw heath-by Lt. burke Bho Slated Mayr Grice, Coasns, Brumbaugh,
We Hers WeraguolsS ee rcerd plus be Said Besides PoGmedial is fell, fhacs NOSPace CLailoble a
Rean BD ix woopber hese, Reon D IS Be heeurer Pablo... yur Dro lenrs Grent Béhaverradt),
med cel Cd chectorh ¢, . be Shett dh {leat Dose popu eupens Blotke aed S.ni€e Der inl itr, ~
Not fen. Yeple Pid nme becouse ifs £24 uleden Su icituel 0 AHA Sure iteel ced et MOOT MAgt
We eri d Suc ye Rongtd yur bted Get yen bef Brena inyurres votill Peel B ys A Cortera Cas /
DT watt withrg! on Yall’ after ive loan Serf unrtianeteas co. be dSltré, 2% eng Put md 1B /p
pra nta a ef lacbe; Gre teres fe Sleeper 400 wopt,aunk; hed mulhite Selene’ fel off 7

 

 

 

 

 

 
      
 
 

pee dre hy Lode “ha Arf bp Wt, ~T

     

B. List actions taken and staff you have contaéted, before submitting fhis grievance. gear * ny
Rack @1e.. Breaths uy, Dieguoed oll selrects , Adetanggas BSUS BE INEM coed
Mids dyall. beneey eae = Reece. totd Tat wohilt momedes Gor Blo (be Sorte bes" Col
ony ger adegualt car¢| Ing Zordrbows, Arid (0S 2AG@ ON YMLPR O40" 8:40 004 it Urcl vest
AS Reece wag bene sramate aol FF. LOWIQNE" Ge COnCOSien Anmele nt bis b&d Ip Ce,
VOOR Consrs Bloat LumS ax cr bedan Wail. be was token b mae decal obseruhens Pot. aeddvecttd. a
Your grievance has been received and will be processed in accordance with DC-ADM 804. Pul a ang Sa se!
D Te

 

 

 

 

Signature of Facility Grievance Coordinator Date

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

By
ay

DC-ADM 804, Inmate Grievance System Procedures Manual an

Section 1 - Grievances & Initial Review “<Attachment 1-A
Issued: 1/26/2016 : a Sg “OLE a “a
Effective: 2/16/2016 Meh sy . ; BE tp
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 16 of 30

INITIAL REVIEW RESPONSE /6
SCl-Huntingdon Y
1100 Pike St.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to thé assigned Grievance Officer. The response is as follows.

 

 
 
 
  
  

 

 

 

 

 

 

 

(intiate Names| _ Zamichieli LW2870
ppacilitys|, Huntingdon G block DTU
EGrievance # 729930 ao

 

 

 

 

 

|_| Uphold Inmate - L_] Uphold in Part/Deny in Part

f Grievance Denied _ _

itis the decision of this grievance officer to uphold or deny the inmate’s initial grievance. This response will
include a brief rationale, summarize the conclusion, any action taken to resolve the issue(s) raised in the ;
| grievance and, relief sought.

Sibioe ee

E-Respon

 

 

 

 

    
 

“TiVOlOt

 

 

| have. received your lengthy grievance in which you allege that you were denied medical and mental health treatment
because lack of space, race, medical conditions, and that you were denied basic needs of life.

| have investigated your claims, spoken to staff, and researched your case. On 3/19/18, you attempted to jump from the
2" tier of B quad when you were returning from PRT. Then you were placed in the DTU strip cage where you started to
bang your head off the walls. You were placed in the POC after an Other Report was written on you. When you were
released from OBS you were. placed on close watch for 3 days. You were restricted to smock, blanket and slides only
while you were on close watch. Cell GC1016 that you referred to in your grievance does not have a metal bunk, it has a
piastic bed and you were the only inmate in that cell. You chose to sleep on the top bunk; the DTU staff or any other staff
member did not force you to sleep on the top bunk. You did that ‘by your own choosing. You were not denied any
treatment medical or mental health due to your race, or any other'condition you claim to have. You received the same
treatment that all inmates receive, when you request medical or mental health treatment you receive it. Prior.to you being
placed in POC, you were attending the majority of your structured out of cell activities. After you were released from
close watch, you have been refusing to go to any of the offered out of cell activities. Upon reviewing your ICAR, | see
notations from Mr. Diehl on a regular basis; you are not being refused any services you just refuse to take advantage of
what is offered, You constantly ask for a time cut or to just be transferred to another jail but you refuse to work with PRC
to get a time cut. To sum this up you are not being denied any type of treatment nor are you being treated any different
from the other inmates in the DTU. Nobody forced you to sleep on the top bunk when you were housed in GC1046. Staif
did not put you in a cell that had feces on the wall or was anunsafe cell.

For the above reasons this grievance and all relief sought is denied:

 

 

 

 

 

 

 

Stina ceeeeeeeeeeeee ee ee =
Signature:
Title: Deputy Supt./Centralized Services
Date: 5/1/2018
cc; Superintendent
DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review Attachment 1-D
Issued; 12/1/2010 . ,
Effective: 12/8/2010
  
  

” Case 3:20-cv-00180-MEM-DB Document 19-4" Filed 07/08/20 Page 17 of 30

 

DC-804

 

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 Apheal  _. DEPARTMENT OF CORRECTIONS
* 19930 4o Sup kaulhrins GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
Surpeninlerlel ktians keullon Fe | SCr-Hurntryelad Shelr2
FROM: ONMIATE NAME & NUMBER) '

LG Mont mM

ichielt:

SIGNATURE OF"INMATE: corarcen=

  
 

 

 

WORK ASSIGNMENT:

Nh

HOUSING ASSIGNMENT.
fel LONG OTL...

Lo

onal &.

 

fecuss | oebicne

te GF

 

INSTRUCTIONS:
1. Refer to the DC-ADM

wnent!

yet cleertel by Paid Leetask to be as let | From De te D7
804 for procedures. on the inmate grievance systemN® sereene

2, State your grievance in Block A in a brief and understandable manner.

3. List in Block B any action you may have taken to resolve this matter, Be sure to include the identi
staff members you have contacted.tya1 to head feared rend Tnsgaries eld uncdrectecd [depressions TMUSE

A. Provide a brief, clear statement of your grievance. Additional paper. may be used, maximum lwo F ne eee | 1
pages (one DC-804 form and one one-sided 814" x 11” page). State-all-relief that you are seeking © we ards

dus Ep be

a Vew
Tocapalt 2443
Cele 930 ,e¢e0e ove POA te

 
 
   

fecathhy my) foe é
eNet bens

fant Alai

AA

: ; jperhas, have o Cold medal
O

: see on “he

aase(h Y Celt GUlAle wh Smrgek onl
unk]
ree th penne

fA cartel en a dons ee Sle in gn ie
if Sev ue } €fy Weangh F engi ab

Voor wiSiecd as dep Bune who bal
dest fe uk 1

Steous wrine) fecal matter Stoids aed

 

atten Blues wits 6 Cell

bu xan! mi Seeclan Kae, / top Bunk Fhe begs Sr
Craplestss DB 1ee-ak E14 HELO a> FOP Berk or an

Seo tod yes ght fat feof opto heal ge
lt. fal f° Gey e, A AGH TE
eek Witty As | athes open) cunts -fa raed, igaraplarua, Qtech ase
ant else int ania RE Yew) Sespeive he
Ae Neha :

Inthe cell ov Re
Cumne res verity

sis Exbadeed ‘ Bet ys 2 feces, on Wal
ap sie ee we (SAG only br ete,

fnton Te tael/ Pipan,.

PRATER ele, phe Romiaigs & iets peor tm Ain’ isc it i loen., a

Weadt enetal unk Glassy eke duct feb ng Geis Mises hopeless Suterdual | Ox witsnel SB. hed iettes fa
cmoett Blanket ead RHGES usht AErca tenes alae 8é

evion ag
Rem oe
ids Net

antwa @

IN GNgele C¢ {i
wawell Clear 44 |

 

 

 

  

       

eve st actions s-faken ar and stat Tepe have aoe before submiting this grievante: “es

 

Signature of Facility Grievance Coordinator

WHITE Facility Grievance Coordinator Copy
GOLDEN ROD Inmate Copy

a

CANARY File Copy.

Lenaltin Elean
Appeal te, to faealily wawsgen oe praseris tue Glluunsbten facts YerSupior
My elguis Caltet qeanled as Fesuethed in FEYOR TN brit aNloeay
Sut iS, mboose ac d hued fp we NTN by Arp lerpess, buth ace ondthey Tesh is fase tz
meer eee AF Kea Pedunny Prana POL, haweven “IO ever Nhecerurd Tet Otbe e Report" tain. tt
by eer ) Gameres wll Shes uBen Cen en afar] IBF oe As Brst heugect ) C4 BTU Bet lola wiity”
Rue @ clothing Pants[chint on with Mettwess shut warns dokew fran Mme 1 Sin PG5e alter heod han on)

Gin, GHvss tall US bers 2. tx
id ATta Sin
pisshg, Man

“as
te,
ed Gael

ga

fos
Gi Bie ger
apes Se fe aiid
vig Ne
Re ih Ste rds CoM art

re LEER, Pet

   
 
 

Lfls

   
  
    
 

    

 

one & Pe Cell oF was heusel Me fs had Jursatey ups lan fon

eek aly Vo are ere mer wits 4 > Panish ane Fer q (eae dig mofo cedby a Entee
aha ast GN Pan A ap td Melty phoned yey
od 1€ t 4 : Av
deeweit devuye ¢ ealleasty digo Mea due to Crete Redgancé Celle in POE an fide Om “he d by
alo Herd fess Veet 2 nee Sens Red Nace int us long efecdt

eur grievance has been received and will be piocasesd | if accordance with DC-ADM 804 gta manctes disenves

 

“Shaye
Nata +

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1— Grievances & Initial Review
Issued: 1/26/2016
Effective: 2/16/2016

~ Date

PINK Action Return Copy

Atiachment 1-A
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 18 of 30

Facility Manager’s Appeal Response
SCl-Huntingdon .

1100 Pike St, :
untingdon, PA 16654-1112 :
This serv kK e€ge receipPeryour grievance appeal to the Facility Manager for the grievance noted

below. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer’s response, your appeal to me, and any other documents submitted,

    
    
 

 

 

 

 

 

 

 

 

 

 

Lamont Zamichieli LW2870
HUN GG-Unit ~
729930

 

 

 

   

  
  
   

i!) [x] Uphold Response (UR) [_] Uphold in part/Deny in part
ets [| Uphold Inmate (Ul) |_] Dismiss/Dismiss Untimely

itis the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold
in part/deny in part. This response will include a brief rationale summarizing the conclusion and an y action

 

      
  

H

   

  
      

   

 

taken to resolv the issue(s) raised in the grievance and your appeal and relief sought.
ee ae AR a SE a RRR a i Fete emis ee pel | Macey er eer pane
id Shouse Mi inetn ie ue Livia nonce fab

    
  

In reviewing your grievance and appeal, | note that your concern with lack of treatment was appropriately addressed by
Deputy Walters. In your appeal, you explain your version of the circumstances resulting in you banging your head while
inthe DTU strip cage. You also complain about the condition of your cell. In his response to your initial grievance,
Deputy Walters found you were not denied medical or mental health treatment. He also found no evidence that you
were discriminated against because of your race or that staff put you in a dirty or unsafe cell. You were provided all
items permitted while on close watch. | must agree your claims have no merit.

In closing, | can only reiterate that | uphold the response provided by the grievance officer. Your grievance is found to
be without merit.

 

 

 

 

 

 

 

Signature: Kevin Kauffman _f 4
Title: Facility Manager OX V / WA
Date: 6-8-18 4 -
cc: DC-15 |
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals Attachment 2-B
Issued: 12/1/2010 .
Effective: 12/8/2010
Case NNO GENES A) 108/20 Page 19 of 30
x : Ooch

M3 cueilable NM |

      
    
 
  
 
  
 
 
 

Form DC-135A xe he Commonwealth of Pennsylv4nia

\)__ INMATE’S REQUEST TO STAFF MEMBER J DeParimentof Corrections >
ie & NELANCE* INSTRUCTIONS Aas ene,
: : to , Complete items number 1-8. If you follow instructions in
AQ +P. 79 G Cf 2O ‘ preparing your request, it can be responded to more
y and intell : ct Ong
. To: (Name and Title of ) 2. Date: CEL 4&8 GUMS Ret Seu

lA
i 3 keer lugs fend n$ ae
Cw) Beat dedwt correct-er > ~ ou,

Ny’ 8, By: (Print Inmate Name and Numper) ,, ir 4. Counselor's Name Fi r
GY) : ree REL aPs QSo,
S | , ta 3 2 C. nth \OGO Vanes

: a
as, 2 e ee eo - 5. Unit Manager’s Name Q bel: a
NG Inmate nt ini se lok -
| 6. Work Assignment , ingAssignntent Cleef Seal tp &.
. 5 S&S eytra/ Daprelef,|— ;,

8. Subject: your request completely but briefly. Give de . \ ind Z +5

ff.

D bese?

cA Afb?
f

Bcd SPACE on

Jedlnns CO UAW SS czy
[Ath RAE, “ / tee
j “

AEE

A

o

ha fs : AIO:
ve DC-14 ee O sk To ee CAR a ae SO Wy
” staff Member Name CEM. So aed fyCkoice, Reheon PEP Book ey ao.
Ae Te ey at 6,CIOIG Cey We, a Metal Rank isch. tS cold AN CCL/
Danced gee A IRE Melt SF Re Bunk Bed I
aa CAR. < % and Plashe Buok jnxt Suvecde

Pin orth she Kaa veil bar « a7, Pr wd . Le FX an £9,

 
   
      

    

  

T uty told That
Gro, SEGUE Fé

—
—

=
ar ras verg ny, Pee ait Pee
ms PERC POT ging) A nth BP Crecteaiel beet lesiqnee! fo Locke
Lecixs S0PKe_

'
———

- -Page 20-0f 30 -.. - CELA LOSHte

; ant-19-4, Filed 07/08/20 Bech ins Dies
EASES: 20-CV OCHA RSMEM Diy Bouin

lc) SEEN

7)

URE Plash@,

a4 < - : II
esuchob c-core. Mao ori ny Mebice/ Paty lls Peaseng
. 2 INStead4 pu Nee). sor fre wen cA Sune | dg- Prvethonrs ‘
z | &

ng $ CHE. KO Odeaole Crasher POSACS £25 Sepeen; Dp
ES Suocide (see ayure Be baren__ 1p) shan, / Rey weAe
83 Fad i SHE) Serials Medel yh parahe La

“2 3V3MIM ales Fx COMM of SUICCO Gof yile (dey Ley p
[SEE el ble nde, oP IO cles,

my SSE, Medee 7 UAS Cone) Atiuge > Bele

# 29 59? hamper Cone & te. “he Leg,

  
 

Ye One Nb DieShenl don.
% HOM capn ts Cane COPressrvan/
{ 8S Cay Pp ‘
“ass sQVolas bellitaphu Ck... CRAP- Cok
L933 BMeerte uy Poyet Meditady on
eS Byte Yet Decree ary hedieah wv gfe
EBL gdh diesen Sek a Me
KH LS eet Sdn Got Len febe 9
a. 4 si Mon(hs dee?) Mba lly .
av Sy Gensel adh } TO feeke delete S24 U0 97
38 SSRN oh, Z cus darned ames ay CS C21 eZ
QQ oe SOL St HONE cf Gut lhc! bob les Selene dis
4 eer pawl pede, Maye) COPIES Sam, Arsh Secu
3 6a RES HymPhrs cat Cena edicak fod atc bohge,
Sao Oe SIs on nN ae feces, SEU Mme Serre, ~
8 (Se DOr Shea ns ent’ Foe! Cagy} ton ee
anos Ys Loam Te Cetl BCIOlG O14 Coit asst Obeanedy pri
(eters? eS AID Me Ber, Laseniat ae] TP dd dn he"
le | cnrneane rar pete

201g Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 21 of 30

! FINAL APPEAL DECISION DISMISSAL
Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of your appeal to final review for the grievance identified below. In accordance with the
provisions of DC-ADM 804, “Inmate Grievance System,” this Office has reviewed all documents provided as part of the
grievance record. Upon consideration of the entire record, it is the decision of this office to dismiss your appeal to final review
due to a failure to comply with the provisions of the DC-ADM 804, as specified below.

 

 

 

 
  
 

 

Huntingdon

 

 

 
  

732590

1 Dismiss

 

 

2) Your grievance is being dismissed at the final appeal level for the reason(s) outlined below.

 

 

 

 

 

CO

 

 

‘1. Grievances related to the following issues shall be handled according to procedures specified in the policies
listed and shall not be reviewed by the Facility Grievance Coordinator.
a) DC ADM 008 Prison Rape Elimination Act (PREA) — allegations of a sexual nature against a staff
member and/or inmate-on-inmate sexual contact
b) DC ADM 801 Inmate Discipline/Misconduct Procedures

 

 

 

c) DC ADM 802 Administrative Custody Procedures

x 2. The grievance or appeal was not submitted within fifteen (15) working days after the events upon which claims
are based. .

 

 

3. Grievance involves matter(s) that occurred at another facility and should be directed by the inmate to the

appropriate facility.

4. The grievance was not signed and/or dated with correct commitment name, number, contained UCC
references, or was not presented in proper format.

Grievance or appeal must be legible, understandable, and presented in a courteous manner.

 

 

 

The grievance or appeal exceeded the two page limit. Description needs to be brief.

 

Grievance does not indicate that you were personally affected by a Department or facility action or policy.

 

Grievances based upon different events must be presented separately,

 

s0/ Go] Ny ooyor

The issue(s) presented on the attached grievance has been reviewed or is currently being reviewed and
addressed. Prior grievance #

 

10. Group grievances or grievances filed on behalf of another inmate are prohibited,

 

'11.Grievance disputes previous grievances, appeal decisions or staff members who rendered those decisions.

 

12.You are currently on grievance restriction. You are limited to one grievance every 15 working days. Last
grievance # Was submitted on

 

 

13.You have not provided this Office with required and/or legible documentation for proper review.

 

 

 

 

 

14. An appeal to final review is not permitted when you fail to comply with submission procedures,

 

 

 

eRe: 01S. SS — SS SSS Ss

 

— SSS SSS aaa SSS

This office agrees with the Superintendent's response.

 

 

 

       

“Signature: —_ Dorina Varner/f\ } iid, Yi i UW

 

 

 

 

 

 

Title: Chief Grievanice Officer
Date: WZ

DLV , of

cc: DC-15/Superintendent Kauffman

Grievance Office

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2~— Appeals Attachment 2-G
Issued: 1/26/2016
Effective: 2/16/2016
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 22 of 30

. ( ( a

DC-804 05 A. of 2s COMMONWEALTH OF PENNSYLVANIA [FOR OFFICIALUSE

 

 

 

 

 

 

 
 
  

 

 

 

Part 1 DEPARTMENT OF CORRECTIONS (3asGe .
Resviomlr #729540 GRIEVANCE NUMBER
OFFICIAL. INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE: ,
bAS | Green betndredes 3 er of. ice
FROM: (INMATE NAME & NUMBER) SIGNATURE OF INMATE: Appe
Larreat Cobicheti tELLSQ27O Ee 4 A

WORK ASSIGNMENT: HOUSING ASSIGNMENT: aul 8

DAS CLOCOF DTZ Level SES DAYDC fhe o

 

INSTRUCTIONS: senain RUD'Steb ty Restee) a ; Dende: 900,000 Cesk Comper scAION

Ube) Givos PAT(PRE wveeldly Nationale, 5 4)
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. Shit SSR Reidy oTU, a
2. State your grievance in Block A in a brief and understandable manner. ‘ Sqecackned mrented Geel, A

3. List in Block B any action you may have taken to resolve this matter, Be stra ingluge the identity of Pro-
staff members you have contacted. (esubuc-#- “1393410 ___apuyh evalusled by Puyalngharknds tr sextihgdho® &
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two Ths ucthef

pages (one DC-804 form and one one-sided 8%" x 11" page). State ail relief that you are seeking. “#4
Cevanding fo Py DOC Polity (3. Cl HDEAEHM BOL mantel hea (th secess aot Famke dueplwec®' py" ros be ”
on Sled ly Reting ger iens Merdelicy «Uf (SmMr) Rohe of PKDOC Mevtay hea lh Roshey “fis Or egneen
Ceretra of- S ned by JOHN wetzel PA Dot aal fer lites whey AM Acan Disege( les ‘ Netlnle of #
Sancrqenriys Gee fo geflen om bttaif & 6) ws Iselafton Lids depart ab Beeman oa, je
dreadment.. bee housed ih DTU here at DEr- Herhargdent Br over a PLAN News“ SNee Y/Y
Grr BGS days ad been an (OC) Didpl waay custody gtetus tuba SIC2 Contant errmapmerl i 12
Wan Murcondufs buay writ Steuse f symplings Lehaviens Thet bas -@14ee fodocun Mertet Gren:
® Agreses, 5 DBC hod iy There added cal Hugh De Pee Saenchay fen ther Brtle oa (ep re, CTY Lon eli
F R&conds. TD aK Uagucted Sc2zhite eechie Disenden, Pepresy in, Bypelan, ADO, P7SB, Anrethy, Anh : ’
C Pensanathy Pisonder O40 clay Ut, Ore Lf ote! Ares 21305,-/1}ts Lot Ree ury Wegtrtnfs ae £ shdeldf be oe ".
zr be case af Men on Uasenim wetred Ggausr 9 Bemed mente,{ heal Pre, pameg (MONTY LS Z SOR) Okeludsr be We
mays Maw Per Poblty € O66, Stat /Rderallaw a“3ut" pamele Sheald ver Be hetd| be sed
in DTU ot (S5ladan UNS bet precesy Precotord Pur gaal Aighds Prelethes (4M oorertnedl-eP ted Cos A
Sheal bot Be heustd an Piser lenges dO) Shuey iw pr (nnn Psoleh iw anes Da. Coke . :
Guan 365 das omless & Cieumy @ 38 kNewn seh Commun wel vu cua, #rrg of BtAdeS aot Nériot Res
R Fonele lence fo Challenge tt--» centess hes being Procéssed (22 TARNSRA fo anvter ee li swap dea”

. Trens Ry ohanulond sued AS @ t ' : 7 =
Sk cos aha, 2 ect, saekring § ae {sence Placement IN © Seeealtt~d treatment] mente / beayf,

 

 

 
   
 
    
 

if

enota

 

2 2p Psuc UM Soden Progran C4e oar Panele es fv

ep OY Pauchye cocker Pouch etnsh Mevbee/ bees le y bé Cvalerefes
be scr Hunn arddeas ‘ Conn ao as te re ed fy eraley 463 ono EP et SHA OF Cannead Poort

fs asia \annt ed bo Be har on Pleeod en SLE 8 + € Nee ET}

   

B. List actions taken and staff you have contacted, before submitting this grievance. UV-eApatl divin Keon Lg
carr PRL ey CR fe Freda Wnvttel motey EF ey thts A PRE Qabameles bute tee Stereo ER
OT being Processed Ly -tranghr oF any bsinel fe rolen Rect tty 2 su ce, specialisl Arerlel bes /A frac, af LA
Cute coon pe fetasatcs “Tete fife. plus PRET Me, nw ( bru becigl, , P35 Dregt 7 on NP dong hyd

ji ‘ ! , vy bu i min & | — fe

Kage a tn Arensfea re ane Res ly Ry cone Ber evccld Coop Bi fe het é Dear oan
au el he, 3 * Jey 5 ‘ ‘ ‘ SS a

Gok Rind PPh heed APG SOP Te SHS atta Chk Opn ry ale Releabe dal
Your grievance has been received and will be processed in accordance with DC-ADM 804,” (SP St tote)

" fs Na
CoomieD, = 2h 304% tas

Signature of Facility Grievance Coordinator Date

 

 

 

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Atiachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016
 

  
 
 
 
 
 
 
 
 
   

eit 19-4 Filed 07/08/20" Page 23 of 30°

 
  
      
  
  

 

 

lor PENNSYLVANIA FOR OFFICIALUSE

 

 

 

 

DepARTMES OF. rai

3 lO Soyo” GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE ) 3a IO

TO: FACILITY GRIEVANCE COORDINATOR FACILI ; DATE:

 

Veta wn | sneer At A.
SIGNATURE OF NMATE: o-
i Ee

ae

%

eS, fatter
- FROM: (INMATE NAME & NUMBER) ii.
Lopes cn fli fbi © hw
WORK ASSIGN T:

 

 

one

net

HOUSING ASSIGNMENT

we

 

 

 

 

 

  
  

wi fa ¢ 1AD49 by ie peeve ef 6

INSTRUCTIONS: : wll Ivy ene Ma wey htt Hg dase, gt Hike mu se
| 1. Refer to the DC-ADM 804 for pr dures c an nthe nmate grievance system. yt cc eGR Siding
2. State your grievance in Block A in a brief and iderstandable manner. ;:, . ti ce Page fee &

3. List in Block B any action you may have taken to resolve this matter. Be : sure to’ fndlude the eniy of ©

 

   
     
 

   
   

    
  
  
  
   
   
  
   
    
    
  
     
 

4 eleps ie fire ag PR DEE tere
‘ # eG) pede
ht pO ieae if Uf}
: wl. Hany ey 21 4
haa pity Le Neha eb keane NE
7 2 . he het 3 Saket 5 ys Was
i \ “ Feat: - a tg Bre yg pit FB Ne te ney]
| éAelyts & ce “Mi Mead ABE Co
B, List actions taken, and-staff you have contact
Fre ee Leh: SM ter GeLn- so" * ner est #33
a. Peet ti “gh ie bead Cota slant i ay 4
OER CO ta eet ye me ha
¥ hy ay ae E by. ar ie Te bark ie Pe

ie base “Piet

hee Oe Cee Henle | bee Tid bese 1. feet oo

 

Ea ite tailors hme gens bse5 4, bi i
ese Ne

2° eG +f ar 4 6 ft . af 3

ca a ti fete UY

‘ite ad 26d Beg fa f Aa {fiat net ¢

I Sen beg sh ms

ely Sf reaue” ;

afa 2 wot g” € ws

‘before Submitting this : grlevancers : ,

AY eves fi! tp est GO Hg tget frees Bog, = re

vy eng py ? a, i. £e EY 4s Atietel poe 7 f?

oF AEE ae i beseet che pe GA Sg
big § 12: we fhe 1 Be bdaoett fe bee

  
 

  

os

  
 

  

    

-

af Pg

   

;

    

   

  

MMO AD ST Mitte
Leaf etid MS fh rnceté Be. PIKE wf i “a

beey

Bue ey yt le fipe-4
ti ur fie. thet #) Alrg
& “ofl = cS

oO = Fgh

 

staff members you have contacted... bay eeebeas ett yin bed Hes aeshiad # Rosanne aay i) fed 5h Bos
A: Provide-a-brief, clear-statement.of your Grievance. Additional paper, ihe. used, maximum twor PGP,
: | Rages (one DC-804 form and one one-sided 8/4" x 11" page). State all relief that you are seeking. = is nl he :
cs a eGR: {7 V3.2 IO pid tee AS ff fe A he fein? Sah fom Shee fing ite fang é, if _ i :
rae Slain oe eye ia As “ad f bElAau IIS ess ng eng See, if ae
Re eet \ locos orb S63 és Diypintaccy CoS ledig SEAT ow Ae 1p, Ae) of
ee itd wares Gee ent BE, Ore Soe pied Peateten if den.
fice Leen ins f Aeslacs of CEPR Gm rgd atch fh gala
Aeni of ieenfl EPEC Feit LPS ee papi e sd tuted tinh te m2 ony UTES nero
ner onal Gt Sed Hun hrc. nto fo f Songes oe Asaf tecle 26 ¢ ale fC. AeTZ, 1. #¢
Fey {A nef itd Sie. ; ae seb « att, Heal 3s atl bak ?

  
     
   

 

 

     
 
 

AR Selo he xtesee ‘ig dejar den SIL

cessed in accordance with DC-ADM 804:7 Bas

que eye Phe ser a th Pu - vit he A Pa ={ eva #
Your ir gnievenie has been réceived' and will be

 

 

 

Signature: of. Facility Grievance Coordinator Date

WHITE Facility Grievance Saoniinator Copy CANARY File Copy PINK Action Return-Copy
GOLDEN. ROD Inmate Copy a *

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1— Grievances & Initial Review < Atiachment 1-A
Issued: 1/26/2016 . e
Effective: 2/16/2016

  
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 24 ae

30 =
GRIEVANCE REJECTION me u)
SCl-Huntingdon
1100 Pike St.
Huntingdon, PA 16654-1112

 
 
  
 

se
Oke, os

This serves to acknowledge receipt of your grievance to this office. In accordance with the provisions of DC-ADM 804,
‘Inmate Grievance System,” | have reviewed all documents provided as part of the grievance. Upon consideration of ©
the grievance, it is the decision of this office to reject your grievance due to a failure to comply with the provisions of the
DC-ADM 804, as specified below.

 

Lamont Zamichieli LW2870

 

 

   

HUN GC-Unit

 

732590

  
 

 

 

 

 

    

 

  

. Grievances related to the following issues shall be handled according to procedures speci
listed and shall not be reviewed by the Facility Grievance Coordinator,
a) DC ADM 008 Prison Rape Elimination Act (PREA) - allegations of a sexual nature against a staff
member and/or inmate-on-inmate sexual contact.
b) DC ADM 801 Inmate Discipline/Misconduct Procedures
c) DC ADM 802 Administrative Custody Procedures
d) DC ADM 803 Inmate Mail and Incoming Publications, Section 3, E.

X_|_2. The grievance was not submitted within 15 working days after the events upon which claims are based.

3. Grievance involves matter(s) that occurred at another facility and should be directed by the inmate to the
appropriate facility,

. The grievance was not signed and/or dated with correct commitment name or number, contained UGG

references, or was not presented in proper format. .

. Grievance must be legible, understandable, and presented in a courteous manner.

._ [he grievance exceeded the two page limit. Description needs to be brief,

. Grievance does not indicate that you were personally affected by a DOC or facility action or policy.

Grievances based upon different events must be presented separately.

. The issue(s) presented on the attached grievance has been reviewed or is currently being reviewed and

addressed in prior grievance ‘

10.Group grievances or grievances filed on behalf of another inmate are prohibited.

11,Grievance disputes previous grievances, appeal decisions, or staff members who rendered those decisions.

12.You are currently on grievance restriction. You are limited to one grievance every 15 working days. Last
grievance # _ submitted on .

13. You have not provided this office with the required documentation for proper review such as a DC153A
Personal Property Inventory Sheet, Confiscated Items Receipt, Commissary/Outside Purchase Form, or
documents outlined on the DC ADM 005 Notification of Deductions memo and/or the Notification of Amended
Deduciions memo.

14. The publication appeal did not include a copy of the Notice of Incoming Publication Denial form (Attachment
3-B of DC ADM 803)

Signature: _ ’ en - “ ee

fied in the policies

 

 

 

 

 

 

 

ts

 

 

 

 

 

Oi OPN Dian

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

Title: Facility Grievance Coordinator
Date: 4-30-18
cc?) DC-15

File

DC-ADM 804, inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review Attachment 1-C
Issued: 1/26/2016
Effective: 2/16/2016
 

‘DC-804
Part 1.

 

“OFFICIAL INMATE GRIEVANCE =

“COMMONWEALTH: oe NNSYLVANIA FOR OFFICI AL USE
{GO)DEPARTMENT OF CORRECTIONS.

 

 

 

“GRIEVANCE NUMBER

 

 

 

- a TO: FACILTEY, GRIEVANCE COORDINATOR
Ay fo ft eer ert

FACILITY, — 2 DATE.

 

 

 

baeleat eet

“FT EROM: {INMATE NAME & NUMBER)

foes

   

aS a LAPT.

bitin bel al ole A I

 
 

 

 

>”. WORK ASSIGNMENT.

Lhts

Lao ns

 

 

INSTRUCTIONS:

1. Refer to the DC-ADM 804 for Wael A ae on
2. State your grievance in Block A in a brief and understandable manner. _ Tei ¢
3. List in Block B any action you may have taken to resolve this matter. Bé’ Sure t&inglead ths identity of“

staff members you have contacted. tne otis

Koy (OMIT £3 2 | _"

tats foten Shes
i Cities pele ie ER a i fig
ck + ed reg yette be F hae

‘the’ inmate grievance System. Wey eck exh ented Bork

Sek. Has Leng “9

    

ae

 

 

try Ad.

4 GET % Roy a ask
. PREP pe ue ide hey

   
  

 

Wy be lee ne.

Preeti

x ey OW RAGKE AE
poe Hee oe Rone,

Py tye
SCANS
.

a OS tee 4
BC nats f ely

 
   

ey Teg # 2 shat Ti

it: rei ane ésfts ferdes fh

Sapeend |

   
  
    
  

te ts, PA, | Mel ite,
wAE Eagh Ge! fst a

©... | A, Provide a brief; clear statement of your grievance. Additional paper may be ieee maximum two «,
“= <1" pages (one DC-804 form and one one-sided 8%" x 11” page). State all relief that you are seeking. f-4alc..
EC ew hr te ts BA Mot, Bebe, ef ‘S. a cad:fong i wh api et pst dag BF ahs Gee cee Me ‘tel of if PRE
eA ES Beye teran) Contrart Eequedt by btcd cl DEG adi Whent Gee ren. 4
pute os bea Tete oes oH abeGld sas SEF ert Lev Ie, Fhe € :
& lof bantve, “y ope DVL ced ag fede a Cus lesa Se

hye res preceSer tie a

Pigs fa ht, ye We tas tat iy bd lnere ot

S403 <a “he tnd hs witb esata Ty a ee a 4, ta
fhe eee) Beer ot Ge Rady ict

é ie Z
Wed deca eT ep ae POET ey re be everen oy

Pasa be, eae Od ee hess gs eb, fa tee fe. ite at
tate ps Soe tegi’,

es Bille. € 4, ¢

 

   
  
   

sf Sit PS. Bg hds Ae etotey eof

Polt t  SRET ES a
El glut Fea tae, a fis

ae ion Carle BRET
TEC Eero ieee” TAR Ce FARE AT sernenhslef pe
Oe oye us can EEF. ge “yen Pa OL ee theskd

coped fe dap To = ie. “Gouge esi Eo he at if Haig oe

  
  

 

aol bre th — ao, Lake iol €etp bye ot t? SCL- Ling hoglont ds A Cone (af

 

 

  

 

 

CER TEOE,
VE Be- rave ink « '
hes re \ x GEV 6h ec: saat TL. ‘su  ateaief Seve Ff — as
ia aed ‘ Si at eat Se hy tbe ge, BORE ES é wok ae Re
‘ Ge le Ais ed tala pegsrg

j <td ale,

f is ay Fat vers

Figng & Lake,
Shey a

 
 

 

Fo heen Ppa, el cut a <sit Re CALM Ong

eGset ae his ds a Nor Mites Tet: a ae Fa hea ap ed fered
‘ “fi fess Migs th cul oh Ai hi giA Sti AAs

ret Este daw th a z
bins ap Cae SCN Ga frases Yas paitley "s be Bele as,

rea A Aa Sg She tas
va “Ny “RHE Et eg PCIE ger SS OA gtk

 

e oe ee GSE I ee et

fre. 3 i} x ti tirana Bisy sieht ~

 

meee fe a3 és om :
te we wool S LOSE Le Foe bitty eal” gs LH broen

Cae te batal whee fide igh Ress Lf hMeny ¢

“F

 

cosh Cause te ee
RAAT y -
ein atts dei: youtrite. %

 

 

 

6 Reet PRS “hy

B. List actions taken and staff you have Coniecial Bares cubmiitl noth thi SGfieWEnee. | = in ae

ey gate ahs anh : ~s teqrear ej aks cot fe: gh : -
ey, & Ga: by Ba eh angle N yeh Adina igh haf “ : > fF bases dag Le

SP yeti “eg Bue Lat 4 tele ARS if é af aks 3 2h as 2 $K Ne &e aT ‘ers

ed “DEAE GCIT RO ig 10 eA As fi Cite fe. beget oe AP be lee beng

ao re {rom fe B le Pe oey aad, 1A Sah e al 3s fet feotis ret Sap the : i FES ibe Pi ar
Latte. i. eh £. oME “AA Ce ay ar

 
 

ETON ELE ogy
th Hy. Le rds,
‘ y
RPP! ‘nal cha:

J tk wanes
Coy Wiehe tel poy sit Pale Ene pacaviivede es re,

 

Aig Cong... hea a urges ‘ieee ef? cess ele, f “Teta
ReEee Che i

on: ba Gr

42 EPNtFRs Rawat

 

 

Your grievance Has bean received BAG Wil Be processed inaccordance with DC-AD

at i pee ae Ne fetag eck Sewa see ee ehaa cy sete nee AG
Boa , : tenteg]

Foi +f

 

 

Signature of Facility Grievance Coordinator

WHITE Facility Grievance Coordinator Copy

GOLDEN ROD Inmate Copy

Date

CANARY File Copy PINK Action Return Copy

vet so a ot tly

a as so bere at
SCE- HUmhnadens on Dis pluat.
Custedy (CBC) Status fradsvienT, ,

DC-ADM 804, Inmate Grievance System Procedures Manual (one cFan 2 7 Sha es +tRee
Section 1 — Grievances & Initial Review Atiachment 1-A mM
Issued: 1/26/2016 TE the Vid Lebar 5 SS One are OTu e Swee “3 17 Gnd if

Effective: 2/16/2016

ono Conia na Doc eunl4e2s New ee its Keeluanieve
“Gash S0-cv 00180 YERLDB Dogue aia “Reh aMMBES Hoye TESTIS”

ne AD

Dc-804 Pa ) oG =| COMMONWEALTH OF PENNSYLVANIA —_— [FoR OFFICIALUSE

‘

 

Part 1 DEPARTMENT OF CORRECTIONS

 

 

 

GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE

 

 

Hunhagdlen Ser

 

TO: FACILITY GRIEVANCE COORDINATOR FACILITY: DATE:
UA EYit

: i 6 fe ee te lex
FROM: (INMATE NAME & NUMBER) SIGNATURE OF INMATES eevee —_

ae ent
paren

emont Camichiels i Lwasze ie ane eer Epis

 

 

WORK ASSIGNMENT: HOUSING ASSIGNMENT: -
Ale LIT dI

 

 

INSTRUCTIONS: pa dyfA g4\ a NO ees, Lom Goss iar denecleg CCE T: Dewan O° advbibty Grit
ut

1. Refer to the DC-ADN 804 for procedures on the inmate grievance system. @¢\ #fs eles lo Gretel Per f

4 panes te,

 

ctf |

eben ow

* fey !,

2. State your grievance in Block A in a brief and understandable manner. Rer et biceabon dct, Wy Se ne haf a :
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of . , ; Cte
ELE Fst ot Ee ‘ey Pine phat ey

 

 

ee fet -¥¢ unto EA & ie Gt fhe.

_Staif members you have. contacted. Wy. cf: Teansfen ic cwelien Di fecihty or a Saecl eu Creators wen,

 

at eu,

A. Provide a brief, clear statement of your grievance. Additional paper maybe used, maximun’two ace
pages (one DC-804 form arid one one-sided 814" x 11" page). State all relief that you are seeking. aa

   
 

prcbee Ylilre, afte cr hale Psderh) Ses oe fr TAPS be Sencd 1h © C leuges? StaHess
Src Th crch, Seid COVE Cousins She werlS fosee me Fs! hefeee $b é
a Att Hable dj yceahaecharelitenieg © YWliffs. PSS Dieb1 Bee ise

  

 

yoMre 4a wa cat
| PRPSER BE Bae vs,

| Mated'that

tin Ae
Chigugt’ vf docede — ct
Seas ldnt Rem DIM é, DO $ Ja pus fea Gla G YPAR | cath Ang Par? monte Rr€ ene a ay

BY ede Stability As She beans Motte ens fey Aoga IRS Aecase ef MY GA

fers DG SEATS. Hentongdon, iy cipeeeet's Se. CMD Cousins otonls We Chengo ay Status eqp

atheepl teal ay

  
 

J

coh Lesa ges P¥l te davyscot TY pesele bh of Precren tipespe Sfeecdllzed Propran: images

“hoe é

PRE on troy yhiahe ©

wa Sheuldkring Uva le w&

   
 
  

it ya

    

Plow Thed dani beutuhat &

2 Eee ee ‘ t ISCUSse 9 X Sigurd el Beas beg wee] Dgtd- Shy bel:
read beeust Tay toed On pry pagel] CoH any BECOSO CRED LEYS oS Wf Mem tect if o paga Lege, Tuy

oid yohot 2 Signed fer vast ef ley a Signed ct fla Cees 05 Sqr weer

as her od GOS. Ontigley a

gS Racy Geet te! Fl ney “Dred BE. 2

ee Ne, eas CLE a TAP plo. bm
bE mer AP rg Pe

  

+i epee baled] AETO

ee ont tee ede wort ge ty Pystlales en Arcee Ameguls Bai vtit 4 we leper |

tay Mee eajont he remy Sted iy ovelin lec tky ost Sece-chege {ferrets . g

SOU weae.ag eteage Jeupaed msleed f Qlucets on Ha acaeg tiawre fo -C-Baties 9
| An\s Bees cy ton ax be@es an BIH & Be Sledus cel ae? fito
OLE Reew  R GAN xiii da PE eth cath my eet ode cy fk

ta fe

  

ress met. Sct ~Lbank
. Lge fg oy

   

> gaye [hay al Bee bag hy aactdl ape. fr orgie Pv’ je eMe fie, fee; ety ,eridé Atad BOlfeye we

| -Pepultibens a gtue yeu haecetls.. se jmsleed So PRE deat Laue’ ty Cond den oO Fins Prt ian

2 Bee Ueest ty; GP hak Zee CIC pe caeye View bated AS Wee oven eo HOLE? a OTL bbet af beri y he Citd
tal é #2

GAS Deploy Custody SlatusAg i Bedise fo Hélese mc pore p crtransten me J, “
PRY ae PRE Ruth nevta Gave Me Capa of LEA eae hie foten ete ie EEE Ee

% tA 405 : gael hatha res besas In en tated BAS £5 oh fe ons fa. wiikey Wioumane Nani Fey neh o£ bet dos flak

 

 

ee sf tsp ody .
ne GE bee a a fe cteal | Se
B. List actions taken and statf you have'contacted, before submitting this grievance. «75. Jean nee oF or i

fo Geneley

CM tr ea 7S fo Be vl fy leg :

 

Your grievance has been’teceived and will be procéssed in accordance with DC-ADM 804... ye

 

 

Signature of Facility Grievance Coordinator _ Date -

~ WHITE Facility Grievance Coordinator Copy © CANARY File Copy — PINK Action Return Copy |
GOLDEN ROD Inmate Copy : a oe . "

DC-ADM 804, Inmate Grievance System Procedures Manual ~*~~~..

Section 1 ~ Grievances & Initial Review . . “= Attachment 1-A
Issued: 1/26/2016 : . : :
Effective; 2/1 6/2016-

2 ahh
od i

 
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 27 of 30

Facility Manager’s Appeal Response :
SCl-Huntingdon Sy
_ 4100 Pike St.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted
' bélow. In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy,” the following
response is being provided based on a review of the entire record of this grievance. The review included your
initial grievance, the Grievance Officer's response, your appeal to me, and any other documents submitted.

 

 

 

 

 

 

 

   

 

 

   

 

 

 

 

Lamont Zamichieli LVW/2870
TALC UIC HUN GC-Unit
iGhievanceins 732590
Decision) [x] Uphold Response (UR) |_| Uphold in part/Deny in part
ae Wiad |_| Uphold Inmate (UI) [_] Dismiss/Dismiss Untimely

 

 

in part/deny in part. This response will include a brief rationale summarizing the conclusion and any action

taken to resolve the Issue(s) raised in the grie ance and and relief sought
ea mu ie aes,

it is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or uphold

 
  

  
   
   

 
 
   

   

WReésponsen eae

eae ae a
ign

 
          

In reviewing your Initial grievance and appeal, | note your original grievance was rejected because grievances based on
different events must be submitted separately. You then resubmitted your grievance with a single issue, but it was not
submitted within 15 working days of the events upon which your claims were based, In your appeal to this rejected
grievance, you state you have been housed in the DTU since April 2017 and have been denied treatment and
programming. You have not provided any information or dates to show how your concerns are timely; therefore, they
were considered untimely. | must agree grievance #732590 has been properly rejected.

 

 

 

 

 

 

 

Signature: Kevin Kauffman
Title: Facility Manager ~ / A/
Date: 6-11-18 ~
cc: DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual °

Section 2 - Appeals ' Atiachiment 2-B
Issued: 12/1/2010
Effective: 12/8/2010
Case 3:20-cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 28 of 30
CAR eve |

ft) Form DC-135A

 INMATE’S REQUEST TO STAFF MEMBER

O do Bnelhejcm Level

Commonweaith of Pennsylvania
Department of Corrections... £) 1 Be

    
     
     

 
 

  
    
    
   
 
 
  

   

  

      
         
     

   
   

 

   

    

 

   
 
  
  

 

 
 
  
 
 
  

 

  
   

    
  
  
    
   
         
    

  

    
     
 
  

   

 
  

       

y inmedretely ra lode
INSTRUCTIONS fy ewher dh loc te
aune Gn PAIRICO Complete items number 1-8. If you follow instructions in
Gut ; a t a. preparing your request, it can be responded to more
yd UL Reuven) and intell
< 4. To: and Title of Officer) 2. Date:
s, Ra CG ‘ (
F in
:_{°3. By: (Print Inmate Name and Number) ff . Counselor's Name mh
J Mont Zerrichiel ” LW | te
at
I 2 sea — 5. Unit Manager’s Name ake
Le Inmate Signature — — lOde
S% . Work Assignment Nps 7. Housipg Assignment
gag”
By . Subject: State your request comple but briefly. -Give details.
8 x ab. 0)
23 Nowe & ~
est
~
oe
w 0
“Su
ets
+.
S a AS
3
wy
vd
¥
x}
we
ob ode
= ¢
oF
Sz
my
ZB
J &
95
a
cL

      
     
 

14 CAR on oO To DC-14 CAR and DC-15IRS (J
. COas ee yn ®D

;} aw ond [:
Staff Memb Ales EAPC EPO ake Chauint- of PiCeeé Move b 4c th, J f= bs -

IN DTU clro"Thaes Ro Peychetrist ul Mee nt Te feer bbe
teiiae Revised July 2000 CREP OQ TESS Of- COuSioS SNE @ Psyehafns Sh Therelerc Slee
Wrechelebease, Nor BE corductrs PRT OR done Pychotrd Kehzg sect

  

  
 
 

       
Case 3:20- a, -00180-MEM-DB Document 19-4 Filed 07/08/20 yros® 29 of 30

Ee Emm ed ele TANS FC?
nee to cally BA Sec eo hi NECA Atl ( eG wslee "DOL COE Cash Co pins sh

PMSend weet Wd dee Lie! Mervic/ = Jai A
5 Samed cle Q&lécse be eelehen arut ™ creel ileg De Reee § ONG Fees ele AC

. & Bens Ahaved) MEL bicedins Seniquel - 3) ary Brenel dt Peete.
Se redtcahe teadert fr Beppe Prpréssiens Schi2oahticbug

ts

 

THe Awh Seoecieel Pdr gered ef Dieter CfE., pA?

S gy DI DIU aon he col Lotde of sess EkLE
yo eli ie t memtlas 1] / lnnedes iS IGA Pdelibe, of
gre Cremcy Usk al =p eve ADOKCN oO Luc luch=of
SEEBY Payclicdnist” iw over Yeats 3 oe Gosh
oe a Denved treadmed iA DIY #2 Over DUYCUR aps

we Se bisPlena “4 Cust (dc) SATUS CBS Create,

¥. 8 8) ASe\e herd rdlefes, ney 4% Bm) Yy" onerelme dt
* ig Lt cf Const en es. Co Uueleks Tle ADA §

ft

phe TL TE end Ve lea Pelelil lef ded:
«oethas Sif | SES Ox, 4S ONLY Servlhens baal 4 *
QM UGaNBsw ad Conidhwns hee ches pis sie
" Seob Hes, “Te Chnicel By coy pres ranrans SEL ey, © fecha
Merte,| neat” Hee brace: TAT hes IN DT «f> "
NPS Herr dns Fry Poa JY haste De. Ste.5
Ose carhine J erin QS MPIors ct ised, LES.. Seah?
LPM Ges, PSS Del ’ CONp- COUSINS, Pro /Prr
we Members, bela SPY C9, Rrumtbiangt OSermipect
Essent Me. To nee DC Seathas Are Tlaké
a ae BED PS hy Madibar Dorsey
S9Ne lease See. defy.’ fry MEK Prise dete
an Zaha re bee DC Sérchat Ame unt]
BNO ebéy De com bes acl Mants pe sh ey
2 PABens fe lease date. 3) +25 See, IN deeuch

M , Neo MH Lente | Cm me
au ~COUS iS Me lie eeesty fe es pee aN Sf fh o

SEL ¢ Le ALF An? Ae.

fo DN Xue
CL

 

h Lies cea. ed
? Clit

: f

‘(333 0
Py 4 of
Age

bf, t35e05 2
a
cartd c peste? 4
/ Cc

(ae! sees
g
md

AC

et,

aS +

poe =
Mod o.

(he
4 #
5 eosin

ye ees

AAG,

et

f De
ss

pros |

 

é

RP

ls ES &

e
8
g

~
=
35
yy
irs

at Me
i lie
dees

i
ae id CEUs sys Hi

we RECELE

2
+ :
a8
ssi
go 2
ay &
he
:
9

ab 4

ye
OF
UW

ae bevic CA).
a

Ale

, Cc 3
Sqyncheas
HI 7

~~
coe

fy

 

| Cool piter ay

fe es
 

e!.Cage.3:20-Cv-00180-MEM-DB Document 19-4 Filed 07/08/20 Page 30°0f.30!): *- =":
* ae ER eee. NS ¢ oe “eS

 
  

UE petri. iy ffeihy

teas ters Vind Peige & cad

 

 

 

     

 

 

 

  

_ : . Pec BE See RE : Fo aaees aed eriplccsed cf plorrta
DC-141 - PART IK(C)-. . ~ COMMONWEALTH OF PENNSYLVANIA Rr re et LO CAS TH t
Rev. 9/2009 HEARING SUPPLEMENT - G4 Web. ec Pata. 3M
INMATE VERSION AND WITNESS STATEMENTS DEPARTMENT o CORRESHONS < bet bd CH i one, Bre Mae, ah
1 ne Re wil Name, Fanile No, from PART.

Poe IO | Lemont Zone heli: [ser ncaa | MERE

 

 

 

 

“A ef
r te EB

ef tad AL

 

aa,

lo Lae pee

poy tie ee

INMATE? S VERSION

pee

Pq dof 2 4p: cored ETAT 52 c
masee be xl? f ges: Nab on€ ) ayn vel A ea {p< Pe

t
z

G:

 

ep choca fhagrens Sead cos Datel chon 0g he dest cusp he

iaf

pe “hs eer — .

x

hi ite | bed peerva/ | Ish Hh dived. LI7S es ebesen bepl ex fay

4 af 7a Gl2uiNe tec Tas byf. ry CAM leant hivseppe ates Aes
rh ts cdl OW
“fomthernt ty Prenat zab-wanti: “hier” Le Seng heat” Anal f ERISA S Cebit
ie eircedy SEAL AE fond bean) SECEDE Sie tf ea

Aiet tectlet A) be (usta send in i sola her! tym fils Gf Ses Mba bred. is oi

PLAS SLAM Dict 1S of. Gye [Ley dS $ fe27S Tat Nias:

 

; ; A i
ali Yai bic Pe GGG ogde a? heaurcé » viata f Leallé LY tig: —

HAf phodbe oh, c Meds. LA. pa pif hid Gf beer Drv Ss f e et beg i) ‘fr

 

 

Pr dagenas ton Mon HG . Ae etd Chel - shi OL Els 4.00 AK at. sf ae
2 ?

if

 

 

 

Noles \ We rack bas Gros

 
      

A Atos te fe A Fy he Fhe é jee & / ? f € vga A feet d.

   

    

 

 

 

 

 

 

 

   
  
 
 

  

fase | exes o Cut

ie eau an aba sD eb

A eg

 

 

 

 

 
 

   

Coline | ae fen to cing ellen. Lie Ly get
jae ct Ap tiodetdecd eh

 

 

    

 

 

 

 

¢ Plog mrcnt atl APE it edi hy 2 ay a df fr. iMae ts sk
7 - 5 ° td te

 

  

ce

Pea

 

ws i Cae

  

€
: ied Saas ff ff i Se Tid. a ét4. ftittd:
en Cr fo, me uaire la a px 7 ef Le eis ek tel. pie at #

 

  

eeu

+
Aa

 
    

rab Pb fh te RE ea & Cit t Pol

 

neat

o

z ae te fi 5 ff i EEA hock Be aay | i
ee og [ ¢ a
CoMmd matalS Cuslueh~C at tidy hy Peleceal f6 nivel Sep SOE

 

 

 

 

 

 

 

 

 

  

 

 

 

ih: Sh \ olan Lac wad We BA efi Di Aéa efant , te f.
Acces ‘he Heese l nid t Lint Cee (Lt a if tthe! (ly SC t2S¢ AP od, ft PR) e
* »Nuimerté is cf i eee ile Ae fide, p hip Ze 2A. hee’.
eden e a eis b View” 1 RP fey bit eres
Bh met HaAsden f: cue btn ber, Ett c€
Dus aren ta! ie ae. bbe greni. OU is eu “tag te
PE yer i Ons 4 be font : , tip BP hse Saal iv ah Aes ef) As & oo
‘A iu \¢, hing vf at CONE “Ad pb ag Gt | leon frm oh. Z ed gate be plieteamel

 

 
